Exhibit 10.2

Confidential

Services and Access Agreement

This Services Agreement (“Agreement”), effective this first day of October, 2010
(“Effective Date”) is entered into by and between GTC Biotherapeutics, Inc., a
Massachusetts Corporation, having offices at 175 Crossing Boulevard, Suite 410,
Framingham, MA 01702 (“GTC”) and PP Manufacturing Corporation, a Delaware
Corporation, having offices at 175 Crossing Boulevard, Suite 200, Framingham, MA
01702 (“PPM”), (each singularly a “Party” and collectively the “Parties”).

WHEREAS, the total space occupied by (a) GTC (the “GTC Premises”) on the second
and third floors of said 175 Crossing Boulevard (the “Building”), and (b) PPM
(the “PPM Premises”, and together with the GTC Premises, hereinafter the “Entire
Premises”) on the first and second floors of the Building pursuant to the lease
agreement by such Party with the owner of the Building (the “Landlord”)
(hereinafter each such lease is referred to as such Party’s “Lease”) is serviced
by single meters for electricity, natural gas and water/sewer, the Parties
therefore desire to describe and define the specific percentage of utilities
costs (including upkeep thereof) to be borne by each Party, to be in effect from
the Effective Date until the expiration of the term of the GTC Lease (the “GTC
Expiration Date”).

WHEREAS, GTC and PPM wish to permit access to portions of its leased premises to
the other on the terms and conditions set forth below.

WHEREAS, there are many systems and equipment serving both the GTC Premises and
the PPM Premises (the “Shared Systems”) that provide HVAC, purified water,
compressed air, plant steam, hot water, heat exchange for reheat coils and
eyewash stations, emergency power generation and distribution, exhaust fans,
building management system, and lab waste neutralization system services for
both the Parties, and the Parties therefore desire to precisely describe and
define these Shared Systems; define and describe the responsibility for upkeep
of the Shared Systems, and define and describe the specific percentage of the
cost of operation, maintenance, repair and replacement, if necessary, for the
Shared Systems to be borne by each of the Parties, which allocation shall be in
effect from the Effective Date until the GTC Expiration Date.

WHEREAS, there are many dedicated systems and equipment (the “Dedicated
Systems”), providing (i) HVAC and exhaust services solely for GTC (“GTC
Dedicated Systems”), and (ii) HVAC, Exhaust, Chilled Water Generation and
Distribution, Clean Steam Generation and Distribution, Solvent Storage and
Distribution, and Biowaste Decontamination solely for PPM (“PPM Dedicated
Systems”), the Parties desire to define and describe these Dedicated Systems,
responsibility and cost of which will be assigned to and assumed by the
appropriate Party completely, to be in effect from the Effective Date until the
GTC Expiration Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the

 

1



--------------------------------------------------------------------------------

Confidential

 

receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:

 

1. Shared Utility Costs.

As PPM is the customer of record for the single meters for all water/sewer,
electric and natural gas (the “Shared Utilities”) servicing the Entire Premises
(and specifically excluding GTC space on the 4th floor of the Building), PPM
shall receive all bills for the generation, delivery, and consumption of such
Shared Utilities for both Parties (the “Shared Utility Costs”).

PPM shall be responsible for payment of 68% of the Shared Utility Costs.

GTC shall be responsible for payment of 32% of the Shared Utility Costs.

Subject to PPM’s right to dispute the contents of any such invoice and subject
to receipt by PPM of prompt payment by GTC as required below, PPM will timely
pay to the appropriate provider, the Shared Utility Costs as detailed on
invoices received from such provider.

GTC shall be invoiced monthly by PPM for its 32% share of the Shared Utility
Costs, which invoice shall be payable by GTC to PPM within 30 days of receipt of
such invoice. Copies of all electric, natural gas and water/sewer invoices
received from the applicable provider shall be provided to GTC with the monthly
utilities invoice.

 

2. Shared Systems.

The Shared Systems include the following systems and all related equipment as
follows:

 

– USP Purified Water Generation and Distribution System

– Compressed Air Generation and Distribution System

– Plant Steam Boilers (2) and Distribution Piping

– Hot Water Boilers (2)

– Heat Exchanger #1 and Pump (heat exchange for HVAC reheat coils)

– Heat Exchanger #2 and Pump (heat exchange for eyewash stations)

– Emergency Power Generator

– Building Management System

– Waste Neutralization System

–

Air Handler #1 (services portion of second floor for both GTC and PPM, 3rd floor
GTC)

–

Air Handler #5 (services machine room and waste neutralization, 1st floor)

–

Exhaust Fan #8 (services second floor offices GTC-PPM, and 3rd floor offices
GTC)

– Exhaust Fan #9 (services second floor labs GTC-PPM)

–

Exhaust Fan #12 (services machine room and waste neutralization, 1st floor)

PPM shall be responsible for the repair, maintenance and replacement of the
Shared Systems, which may include, without limitation, (all in PPM’s sole
discretion), the following actions: maintaining preventative maintenance
programs and contracts,

 

2



--------------------------------------------------------------------------------

Confidential

 

execution of required mechanical and controls repairs and upgrades, and
documentation of same, in accordance with PPM’s established standard operating
procedures, good manufacturing practices (where applicable), and in compliance
with all applicable local, state and federal codes and regulations.

Notwithstanding the foregoing, in the event that PPM determines that replacement
(as opposed to repair and/or maintenance) of all or any portion of a Shared
System is necessary (the “Replaced Shared System”) and (i) PPM elects to replace
such Replaced Shared System with a replacement that is not the same model as
that which is being replaced; and (ii) the estimated cost (in PPM’s reasonable
discretion) of the Replaced Shared System exceeds Ten Thousand Dollars
($10,000.00), then PPM agrees to consult with GTC in its determination of the
vendor, model and specification of any such Replaced Shared System, and the
parties shall use good faith efforts to agree on a Replaced Shared System that
is mutually acceptable.

PPM shall be responsible for payment of 68% of all costs associated with PPM’s
obligations under the preceding paragraph, which costs shall include, without
limitation, preventative and restorative maintenance, parts, PPM and contractor
labor, and applicable fees for each of these Shared Systems (the “Shared Systems
Costs”).

GTC shall be responsible for payment of 32% of all Shared Systems Costs. In the
event that an individual Shared System Cost capital expenditure exceeding
$20,000 increases the useful life of the Shared System beyond the GTC Expiration
Date, GTC’s contribution will be prorated on a straight-line basis over the
useful life of the Replaced Shared System as determined by PPM in its reasonable
discretion based on the portion of the useful life that occurs from the date of
the expenditure to the GTC Expiration Date.

Subject to PPM’s right to dispute the contents of any such invoice (and PPM
shall use reasonable efforts to dispute the contents of any such invoice if GTC
requests same and GTC includes in its request to PPM a sufficiently detailed
reason to believe that the invoice is incorrect or inaccurate, but without any
obligation on the part of PPM to bring legal action) and subject to receipt by
PPM of prompt payment by GTC as required below, PPM will timely pay the Shared
Systems Costs as detailed on invoices received directly by PPM from a third
party provider.

GTC shall be invoiced monthly by PPM for its 32% share of the Shared Systems
Costs, which invoice shall be payable by GTC to PPM within 30 days of receipt of
such invoice. Copies of all applicable third party invoices shall be provided to
GTC with the monthly invoice. Except to the extent arising out of a breach by
GTC of its obligations hereunder, PPM shall be responsible to the service
providers for 100% of penalties, late fees and interest owed to the service
providers pursuant to late payments made by PPM to such service providers. PPM
reserves the right to charge a late fee (not to exceed 5% of the amount owed) to
GTC for any late payments hereunder. The foregoing shall not limit PPM’s
ability, at its cost, to dispute any such penalty, late fee or interest charged
by a service provider.

 

3



--------------------------------------------------------------------------------

Confidential

 

 

3. Dedicated Systems:

 

The Dedicated Systems include the following systems and all related equipment:

 

3.1 GTC:

 

– Air Handler #2 (services GTC second floor manufacturing suite)

–

Exhaust Fan #4 (services GTC 2nd Floor manufacturing suite)

–

Exhaust Fan #5 (services GTC 2nd Floor manufacturing suite)

–

Exhaust Fan #6 (services GTC 2nd Floor manufacturing suite)

–

Exhaust Fan #7 (services GTC 3rd Floor washroom)

–

Exhaust Fan #10 (services GTC 3rd floor labs)

GTC is responsible for the repair, maintenance and replacement of the GTC
Dedicated Systems and 100% of the costs associated therewith, which obligation
is to be in effect for the term of the GTC Lease.

3.2 PPM:

 

– Air Handler #3 (services PPM Adjuvant manufacturing suite)

– Air Handler #4 (services PPM Antigen manufacturing suite)

– Chilled Water Generation and Distribution (services PPM Antigen suite)

– Clean Steam Generation and Distribution (services PPM manufacturing suites)

– Solvent Storage and Distribution (services PPM Adjuvant suite)

– Biowaste Decontamination (services PPM Antigen suite)

– Humidity Boiler (services PPM manufacturing suites)

– Exhaust Fan #1 (services PPM Antigen suite)

– Exhaust Fan #2 (services PPM Adjuvant suite)

– Exhaust Fan #3 (services PPM Adjuvant suite)

– Exhaust Fan #11 (services PPM Adjuvant Glasswash)

– Exhaust Fan #13 (services PPM Media Prep)

– Exhaust Fan #14 (services PPM Antigen Purification)

– Exhaust Fan #15 (services PPM Solvent Storage bunker)

PPM is responsible the repair, maintenance and replacement of the PPM Dedicated
Systems and for 100% of the costs associated therewith, which obligation is to
be in effect for the term of the PPM Lease.

 

4. Term and Termination.

4.1 Term. Unless sooner terminated in accordance with Section 4.2 below, the
Term of this Agreement shall commence on the Effective Date and shall continue
until the GTC Expiration Date.

4.2 Termination. In addition to the other remedies specified herein and
available at law, PPM shall have the right to terminate this Agreement in the
event that GTC commits a material breach of its obligations under this Agreement
and fails to cure such breach within thirty (30) days after receiving written
notice thereof. In addition to the other remedies specified herein and available
at law, GTC shall have the right to

 

4



--------------------------------------------------------------------------------

Confidential

 

terminate this Agreement in the event that PPM commits a material breach of its
obligations under this Agreement and fails to cure such breach within thirty
(30) days after receiving written notice thereof. In the event that either party
gives notice of any such material breach or otherwise seeks to terminate this
Agreement under the terms of this Section 4.2, such party shall provide a
simultaneous copy of such notice of termination to the Landlord in accordance
with the notice requirements under such party’s direct lease at the Building
with the Landlord.

4.3 Effect of Termination or Expiration. Expiration or termination of this
Agreement for any reason shall not relieve the Parties of any obligation that
accrued prior to such expiration or termination. Upon expiration or termination
of this Agreement for any reason, the rights and obligations of the Parties
under Articles 6 and 7 shall survive.

 

5. Confidential Information.

5.1 “Confidential Information” shall mean any technical, scientific or business
information and materials furnished by one Party or its affiliates (the
“Disclosing Party”) to the other Party or its affiliates (the “Receiving Party”)
in connection with this Agreement, regardless of whether such information is
specifically designated as confidential and regardless of whether such
information is in oral, written, electronic or other form. Confidential
Information shall not include information that: (a) is generally available in
the public domain or thereafter becomes available to the public through no act
of the Receiving Party; or (b) was independently known to the Receiving Party
prior to receipt thereof or was discovered independently by an employee of the
Receiving Party who had no access to the information supplied by the Disclosing
Party under this Agreement; or (c) was made available to the Receiving Party as
a matter of lawful right by a third party who had no obligations of
confidentiality to the Disclosing Party. Notwithstanding the foregoing, however,
Confidential Information generated by one Party in the course of conducting
Services for the other Party (including without limitation, Data) shall be
deemed Confidential Information of the Party for whom such Services are being
performed, and the owning Party shall be deemed the Disclosing Party.

5.2 Obligations. The Receiving Party agrees that it shall not, without the prior
written consent of the Disclosing Party, directly or indirectly: (a) make any
use, including but not limited to any research, commercial or potentially
commercial use thereof, of any portion of the Confidential Information of the
Disclosing Party for purposes other than those set forth in this Agreement;
(b) duplicate, disseminate, disclose or transfer any portion of the Confidential
Information to any person, except that the Receiving Party may disclose or
permit the disclosure of Confidential Information to its affiliates and each of
Company’s and its affiliates’ respective directors, officers, employees,
consultants, and advisors who are obligated to maintain the confidential nature
of such Confidential Information pursuant to this Agreement and who need to know
such Confidential Information for the purposes set forth in this Agreement;
(c) duplicate, disseminate, disclose or transfer any portion of the Confidential
Information to any other individual or entity, including but not limited to a
government agency, firm or business; or (d) make or use any notes or memoranda
relating to any Confidential Information

 

5



--------------------------------------------------------------------------------

Confidential

 

 

except for purposes of evaluating the Confidential Information. In addition, the
Receiving Party may disclose Confidential Information of the Disclosing Party
when required by applicable laws or government regulations, provided that the
Receiving Party provides prior written notice of such Disclosure to the
Disclosing Party and takes reasonable efforts to avoid and/or minimize the
extent of disclosure.

5.3 The Receiving Party acknowledges that the Disclosing Party (or any third
party entrusting its confidential information to the Disclosing Party) claims
ownership of the Confidential Information disclosed by the Disclosing Party and
all patent, copyright, trademark, trade secret and other intellectual property
rights in or arising from, such Confidential Information. No option, license, or
conveyance of such rights, express or implied, is granted to the Receiving Party
in connection with any Confidential Information disclosed by the Disclosing
Party. If any such rights are to be granted to the Receiving Party, such grant
shall be expressly set forth in a separate written instrument.

5.4 The obligations of the Receiving Party under this Article 5 shall survive
and continue for five (5) years after expiration or termination of this
Agreement.

 

6. Indemnification.

6.1 Indemnification. Subject to Section 7 below, the Parties shall indemnify,
hold harmless and defend one another, their affiliates, and their respective
officers, directors, employees and agents (“Indemnitees”) from and against any
liability, loss, damage and expense (including reasonable attorney’s fees and
court costs) incurred by or imposed upon Indemnitees in connection with any
third party claim, suit, action, demand or judgment to the extent arising out of
a breach of any representation, warranty, covenant or other obligation of the
other party hereunder; provided, however, that neither party’s indemnification
under this Section 6.1 shall apply to any liability, loss, damage, or expense to
the extent that it is directly attributable to the gross negligence or willful
misconduct of the other party.

6.2 Procedure. Any Indemnitee seeking indemnification under the foregoing
provisions of this Article 6 shall provide the other party with prompt written
notice of any claim, demand, suit, action or judgment for which indemnification
is sought under this Agreement. The indemnifying party agrees, at its own
expense, to provide attorneys reasonably acceptable to the Indemnitee to defend
against any such claim. The parties shall cooperate fully with one another in
such defense and will permit the indemnifying party to conduct and control such
defense and the disposition of such claim, suit, or action (including all
decisions relative to litigation, appeal and settlement); provided, however,
that the other party shall have the right to retain its own counsel, at the
expense of indemnifying party, if representation of the Indemnitee by the
counsel retained by the indemnifying party would be inappropriate because of
actual or potential conflicts in the interests of the Indemnitee and any other
party represented by the counsel retained by the indemnifying party,. The
indemnifying party agrees to keep the Indemnitee informed of the progress in the
defense and disposition of such claim and to consult with the Indemnitee with
regard to any proposed settlement. The indemnification under this Article 6
shall not apply to amounts paid in settlement of any liability, claim, lawsuit,

 

6



--------------------------------------------------------------------------------

Confidential

 

loss, demand, damage, cost or expense if such settlement is effected without the
consent of the Indemnitee.

6.3 Insurance. During the Term, each party shall secure and carry a policy of
commercial general liability insurance covering such party on an occurrence
basis in an amount not less than One Million Dollars ($1,000,000.00) per
occurrence and an annual aggregate equal to Two Million Dollars ($2,000,000.00)
for claims based on bodily injury (including death), personal injury and
property damage relating to such party’s premises. Any such policies carried by
either party (i) shall identify the other party as an additional insured and
contain a cross-liability endorsement; (ii) shall be written by an insurer
qualified to do business and in good standing in Massachusetts; and (iii) shall
provide that it shall not be canceled without written notice to the other party
at least 30 days in advance. Prior to the Effective Date, GTC and PPM shall each
promptly deliver to the other party certificates evidencing such policies.

7.        Limitation of Liability. ANY SERVICES OR OTHER DELIVERABLES PROVIDED
BY PPM HEREUNDER ARE PROVIDED “AS IS”. PPM DOES NOT MAKE ANY REPRESENTATION OR
WARRANTY OF ANY KIND WITH RESPECT TO THE SERVICES OR OTHER DELIVERABLES PROVIDED
BY PPM HEREUNDER, AND EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO THE FOREGOING. IT IS AGREED BY GTC THAT PPM
SHALL IN NO EVENT BE LIABLE TO GTC FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT,
EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST OR ANTICIPATED REVENUES OR
PROFITS RELATING TO THE SAME) ARISING FROM ANY CLAIM RELATING TO THIS AGREEMENT,
WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF PPM IS ADVISED OF THE
POSSIBILITY OR LIKELIHOOD OF SAME. IN NO EVENT SHALL PPM’S TOTAL LIABILITY
RELATING TO THIS AGREEMENT OR THE SERVICES EXCEED THE PAYMENT RECEIVED BY THEM
HEREUNDER. NOTWITHSTANDING ANY CONTRARY PROVISION CONTAINED IN THIS AGREEMENT,
PPM SHALL HAVE NO RESPONSIBILITY OR LIABILITY FOR FAILURE OR INTERRUPTION OF ANY
UTILITY OR SERVICE PROVIDED TO GTC, OR FOR ANY INTERRUPTION IN UTILITY OR
SERVICE TO THE GTC LEASED PREMISES, EXCEPT FOR WILLFUL MISCONDUCT.

 

8. Miscellaneous.

8.1 Force Majeure. Neither Party will be responsible for delays resulting from
causes beyond the reasonable control of such Party including, without
limitation, fire, acts of God, explosion, flood, war, terrorism, strike, or
riot, provided that the nonperforming Party uses commercially reasonable efforts
to avoid or remove such causes of nonperformance and continues performance under
this Agreement with

 

7



--------------------------------------------------------------------------------

Confidential

 

reasonable dispatch whenever such causes are removed. This provision shall not
apply to GTC’s payment or other financial obligations hereunder.

8.2 Independent Agents. PPM and GTC shall at all times act as independent
parties and nothing contained in this Agreement shall be construed or implied to
create an agency or partnership.

8.3 Notices. Any notice or communication required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other shall be in
writing and shall be deemed to have been sufficiently given or made for all
purposes if sent by hand with a written acknowledgement of receipt, recognized
national overnight courier, confirmed facsimile transmission, or mailed by
certified mail, postage prepaid, return receipt requested, addressed to such
other party at its respective addresses set forth above, in the case of PPM, to
the attention of Plant Manager at the PPM Premises, with copies to Pierre Pages,
President, PPM and Florence Bambuck, Secretary, PPM at the following address:
Virbac S.A., 1 ere Avenue 02765M, L.I.D. 06516, Carros, France, and in the case
of GTC, to the GTC Premises to the attention of the Chief Financial Officer.
Either Party may change its designated address by notice to the other Party in
the manner provided in this Section.

8.4 Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, that provision shall be
stricken and the remainder of this Agreement shall continue in full force and
effect; provided, however, that the Parties shall renegotiate an acceptable
replacement provision so as to accomplish, as nearly as possible, the original
intent of the Parties.

8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
any choice of law principles that would dictate the application of the laws of
another jurisdiction.

8.6 Entirety; Amendment. This Agreement represents the entire agreement of the
Parties and expressly supersedes all previous written and oral communications
between the Parties. No amendment, alteration, or modification of this Agreement
or any exhibits attached hereto shall be valid unless executed in writing by
authorized signatories of both Parties.

8.7 Waiver. The failure of any party hereto to insist upon strict performance of
any provision of this Agreement or to exercise any right hereunder will not
constitute a waiver of that or any other provision or right.

 

9. Shared Space.

9.1 Central Corridor Space. During the Term, GTC and its employees, visitors,
clients, invitees, agents and contractors (the “GTC Parties”) shall have the
non-exclusive right to use in common with others at any time entitled thereto,
the central corridor area located in the portion of the PPM Premises located on
the second floor of the Building

 

8



--------------------------------------------------------------------------------

Confidential

 

and shown on Exhibit A attached hereto and the restrooms that are located
adjacent to said central corridor area (the “Central Corridor Area”). The
Central Corridor Area shall only be used to access the freight elevator and
stairwell access points at the Central Corridor Area and to access and use the
restrooms located adjacent to the Central Corridor Area for the purposes for
which they are designed. PPM shall have the right to relocate the Central
Corridor Area at any time provided substantially similar access to the freight
elevators and the restrooms are provided. PPM makes no representations or
warranties concerning the Central Corridor Area. GTC and the GTC Parties shall
comply with all reasonable rules and regulations applicable to the use of the
Central Corridor Area which PPM may hereafter adopt and of which GTC is provided
written notice. To the fullest extent permitted under law, GTC, for itself and
the GTC Parties, agree that PPM shall not be responsible or liable to GTC or the
GTC Parties, for any injury, loss or damage that may be occasioned by GTC and/or
the GTC Parties during any such use of the Central Corridor Area.

9.2 Third Floor Common Space. During the Term, PPM and its employees, visitors,
clients, invitees, agents and contractors (the “PPM Parties”) shall have the
non-exclusive right to use that portion of the GTC Premises located on the third
floor of the Building and shown on Exhibit B attached hereto (the “Third Floor
Premises”). The Third Floor Premises shall be used for PPM to locate its
property and equipment therein, and PPM shall have 24 hours a day, 365 days a
year access thereto in order to locate, relocate, operate, maintain, repair and
replace PPM’s property and equipment. GTC makes no representations or warranties
concerning the Third Floor Premises. PPM and the PPM Parties shall comply with
all reasonable rules and regulations applicable to the use of the Third Floor
Premises which GTC may hereafter adopt and of which PPM is provided written
notice. To the fullest extent permitted under law, PPM, for itself and the PPM
Parties, agree that GTC shall not be responsible or liable to PPM or the PPM
Parties, for any injury, loss or damage that may be occasioned by PPM and/or the
PPM Parties during any such use of the Third Floor Premises.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

Confidential

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

GTC Biotherapeutics, Inc.

   PP Manufacturing Corporation By:     /s/ William K. Heiden      By:      /s/
Florence B. Attbuck Date:    

24 Sept 2010

     Date:      27 Sept 2010 Typed Name:    

William K. Heiden

     Typed Name:      Florence B. Attbuck Title:    

Chairman, President & CEO

     Title:      Secretary

 

10



--------------------------------------------------------------------------------

Confidential

 

 

EXHIBIT A – Central Corridor Area

[FLOOR PLAN]

 

11



--------------------------------------------------------------------------------

Confidential

 

 

EXHIBIT B – Third Floor Premises

[FLOOR PLANS]

 

12